BOND, DUKE, J.
Prom the declaration in the short note case in this proceeding it appears that this suit is for the recovery of damages for the alleged breach of the defendant of an alleged contract for the sale of coal by the defendant to the plaintiff.
The defendant has moved that the attachment be quashed on the ground that the amended voucher or account filed by the plaintiff does not meet the requirements of Section 4 of Article 9 of the Code to the effect that “the creditor shall produce the bond, account or other evidence of debts, by which the debtor is indebted.”
In the ease of Burk vs. Tinsley, 80 Md. 101, the Court of Appeals has stated the question raised by this motion as follows, viz.:
“Does the account filed in this case furnish such certain information as to make clear to the defendant what is the real nature and character of the claim.”
In the ease of Con vs. Waters, 34 Md. 462, the Court of Appeals states the general rule applicable to such cases as follows, viz.:
“In general it is sufficient if the account be such as would sustain a declaration in assumpsit.”
The amended vouchor or account filed by the plaintiff in this case is not accompanied by any contract or other evidence of debt and it does not set out a contract or a breach of contract or facts from which a contract or breach of contract can be implied. It does not state facts which are sufficient to sustain an action of assumpsit, nor does it furnish such certain information to make clear to the defendant what is the real nature and character of the claim.
Por these reasons I will grant the motion to quash, unless, the vouchor or account be immediately amended so as to conform to the requirements of the statute as above indicated.